DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020; 12/23/2019; the examiner has considered 5/08/2019.
Claim Rejections - 35 USC § 112
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation an optical sensor that detects external light, and the claim also recites wherein at least one of the optical sensor which 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US Patent Publication Number 2011/0102483 A1) in view of Hada (US Patent Publication Number 2014/0232763 A1).
Kanamori, teaches as claimed in claim 1, a vehicle display device (Fig. 1, 3 and 4) comprising: a display (12) that emits, as display light, a display image projected on a projection target (16) provided outside the vehicle display device; at least one reflective mirror (14) that is disposed on a light path of the display light from the display to the projection target and reflects the display light; an optical sensor (34) that detects external light (Lo) entering from an opening 1 (¶ 0023); and a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light2, wherein at least one of the optical sensor (32) is disposed at a position to which the external light directed toward the display via the reflective mirror is reflected by the reflective optical member to be directed (Fig. 3). Kanamori fails to explicitly teach a reflective optical member that is on a light path of the display light between the reflective mirror and the display and disposed at a position facing the display, transmits the display light emitted from the display toward the reflective mirror, and reflects external light directed from the reflective mirror toward the display; However, Kanamori teaches the optical system 14 includes a combination of a mirror, a lens, and the like (.para. [0020]). However does not give any further information or detail to the optical system. In a related art, Hada teaches vehicle display device (Fig. 1 and 2) comprising: a display (60) that emits, as display light, (D) a display image projected on a projection target (V) provided outside the vehicle display device; at least one reflective mirror (75) that is disposed on a light path of the display light from the display to the projection target and reflects the display light; a reflective optical member (70) that is on a light path of the display light (D) between the reflective mirror (75) and the display (30) and disposed at a position facing the display, transmits the display light emitted from the display toward the reflective mirror, and reflects external light directed from the reflective mirror toward the display.

Kanamori teaches as claimed in claim 2, wherein the optical sensor (34) is disposed on an opposite side3 of the opening via the reflective optical member (14) in the internal space.
Kanamori taches as claimed in claim 3, a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light is equal to or less than a threshold value (¶0029). Kanamori fails to teach a temperature sensor that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value. In a related art, Hada teaches further comprising: a temperature sensor (40) that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the detected value by the temperature sensor is equal to or less than a threshold value (¶ 0028).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 5, a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light is equal to or less than a threshold value (¶0029). Kanamori fails to teach a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device, wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value. In a related art, Hada teaches a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device( ¶ 0092), wherein the 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 6, a controller (30) configured to execute temperature decreasing operation for reducing a temperature of the display when the optical sensor detects the external light is equal to or less than a threshold value (¶0029). Kanamori fails to teach a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device, wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value. In a related art, Hada teaches a temperature sensor that is at least in a vehicle and disposed outside the vehicle display device( ¶ 0092), wherein the controller restricts execution of the temperature decreasing operation when the optical sensor detects the external light and a detected value by the temperature sensor is equal to or less than a threshold value.
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of 
Kanamori taches as claimed in claim 7, wherein the display includes: a transmissive liquid crystal display unit (12a) and a backlight unit (12b) that illuminates the liquid crystal display unit from a back side (¶ 0019); the backlight unit (12b) is disposed facing the reflective mirror (14), Kanamori  fails to teach  the reflective optical member is disposed inclined toward the optical sensor with respect to an emission direction of light emitted from the backlight unit toward the reflective mirror. In a related art, Hada teaches the reflective optical member (70) is disposed inclined toward the optical sensor (40) with respect to an emission direction of light emitted from the backlight unit (10) toward the reflective mirror (70)
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 8, wherein the display includes: a transmissive liquid crystal display unit (12a) and a backlight unit (12b) that illuminates the liquid crystal display unit from a back side (¶ 0019); the backlight unit (12b) is disposed facing the reflective mirror (14), Kanamori fails to teach the reflective optical member is disposed inclined toward the optical sensor with respect to an emission direction of light emitted from the backlight unit toward the reflective mirror. In a related art, Hada teaches the reflective optical member (70) is disposed inclined toward the optical sensor (40) with respect to an emission direction of light emitted from the backlight unit (10) toward the reflective mirror (70)

Kanamori taches as claimed in claim 9, wherein the display includes:
a transmissive liquid crystal display unit (12a) and a backlight unit (12b) that illuminates the liquid crystal display unit from a back side (¶ 0019); the backlight unit (12b) is disposed facing the reflective mirror (14), Kanamori fails to teach the reflective optical member is disposed inclined toward the optical sensor with respect to an emission direction of light emitted from the backlight unit toward the reflective mirror. In a related art, Hada teaches the reflective optical member (70) is disposed inclined toward the optical sensor (40) with respect to an emission direction of light emitted from the backlight unit (10) toward the reflective mirror (70)
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 10, wherein the display includes:
a transmissive liquid crystal display unit (12a) and a backlight unit (12b) that illuminates the liquid crystal display unit from a back side (¶ 0019); the backlight unit (12b) is disposed facing the reflective mirror (14), Kanamori fails to teach the reflective optical member is disposed inclined toward the optical sensor with respect to an emission direction of light emitted from the 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 11, wherein the display includes:
a transmissive liquid crystal display unit (12a) and a backlight unit (12b) that illuminates the liquid crystal display unit from a back side (¶ 0019); the backlight unit (12b) is disposed facing the reflective mirror (14), Kanamori fails to teach the reflective optical member is disposed inclined toward the optical sensor with respect to an emission direction of light emitted from the backlight unit toward the reflective mirror. In a related art, Hada teaches the reflective optical member (70) is disposed inclined toward the optical sensor (40) with respect to an emission direction of light emitted from the backlight unit (10) toward the reflective mirror (70)
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).
Kanamori taches as claimed in claim 12, wherein the display includes:

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the vehicle display device, as taught by Kanamori and Hada, with the temperature sensor, as taught by Hada, for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (¶ 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

19 February 2021 



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (¶ 0023 the control unit 30 causes the control circuit 36 to input a signal, which represents the interior illumination Li detected by using the interior illuminance sensor 32 (internal space is the interior space that Li is detected), a signal, which represents the exterior illumination Lo detected by using the exterior illuminance sensor 34 (outside infom, and a signal, which represents the vehicle running speed detected by using the vehicle information sensor
        
        
        3  The sensor is on top of element 2 and mirror 14 is under element 2.